DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment received on 16 November 2021 has been acknowledged and entered. Claims 19, 20, 22, 24, 25, 29, 33, and 34 are amended. Claim 36 has been added. Claims 19-36 are currently pending.

Responses to Arguments
The amendment filed November 16th, 2021 has been entered. 
Applicant’s amendment filed November 16th, 2021 to the Drawings has not overcome the objections. 
Applicant’s amendments filed November 16th, 2021 with respect to the rejection of claims 20, 22, 24, 25, and 29 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph have been fully considered and are persuasive. Thus the rejection of claims 20, 22, 24, 25, and 29 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph has been withdrawn.
Applicant’s amendments filed November 16th, 2021 with respect to the rejection of claims 19, 20, 24, 28, and 31-35  under 35 U.S.C. 102(a)(1) and 102(a)(2) have been fully considered and are persuasive. Thus the rejection of claims 19, 20, 24, 28, and 31-35 under U.S.C. 102(a)(1) and 102(a)(2) has been withdrawn.   
Drawings
The drawings filed on 11/16/2021 are objected to as failing to comply with 37 CFR 1.121(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

Also, the dependent claim 30 is also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 20, 24, 26, and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (U.S. 8,700,344 B2, hereinafter referred to as “Wilson”) in view of Ferencz et al. (U.S. 20100095782 A1, hereinafter referred to as “Ferencz”).
Regarding 19. Wilson teaches a method of measuring a flow rate of a fluid flowing along a path, the method comprising: transmitting pairs of periodic signals through the fluid, the respective pairs of signals being transmitted in succession, the respective signals of each pair being transmitted in opposite directions along, and from Figs. 1 and 3; col. 4, lines 16-19: FIG. 3 illustrates the time of flight over a given distance of just over half a cycle of a signal traveling upstream 60, downstream 70, and in zero flow 80, where TU is time upstream, TD is time downstream; col. 7, lines 61-63: the output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal), wherein the successive signals transmitted in the same direction are separated by intervals; determining a difference in propagation times of each signal of each pair along the path (col. 8, lines 36-45: the value of T mean can be determined by simply measuring how long it takes for the number N cycles of the difference signal 80, as represented by the zero crossings 81 of that signal, to pass by each transducer. For example, if N was specified to be 15 cycles (based upon the distance between the transducers and the intended center frequency of operation, as described above), then a counter or processor 170 measures time between 30 zero crossings (there being two zero crossings in each full cycle)); and determining a flow rate of fluid along the path based on the difference in propagation times of the signals of each pair along the path (col. 8, lines 52-60: with Tmean having been measured and the distance x between the transducers being a known fixed value, the speed of sound in the fluid is easily calculated according to the simple equation  VS=x/T mean The velocity of sound VS in a fluid is a function of the temperature of the fluid. Once the velocity of sound in the fluid is measured, the temperature of the fluid can be calculated. In water, VS=1404.3 m/s (at 0 C)+4 m/s per degree C. Hence, it is straightforward to calculate temperature of the fluid from the velocity of sound in that fluid); wherein a phase of each signal is altered with respect to a phase of at least one other signal (col. 7 lines 61-63:  the input signals driving the transducers 30 and 40 may be offset in phase from one another by a desired amount, such as 180 degrees, and thus bear a known phase relationship with respect to one another) of the sequence.  
However, Wilson fails to teach a sequence of pairs of periodic signals, wherein the successive signals transmitted in the same direction are separated by intervals and wherein a phase of each signal is altered with respect to a phase of at least one other signal of the sequence. 
Ferencz is a similar or analogous system to the claimed invention as evidenced Ferencz teaches a sequence of pairs of periodic signals, wherein the successive signals transmitted in the same direction are separated by intervals and wherein a phase of each signal is altered with respect to a phase of at least one other signal of the sequence (para. [0059]: the control circuit comprises means for determining a transit time value of the waves between the transducer configured as a transmitter and the transducers configured as receivers, means for generating a difference value on the basis of the determined transit time values; para. [0059]: the exciting signal has a square form and comprises pulse trains separated from each other by a period substantially long for identifying the appropriate pulse packages. Each of the pulse trains comprises 4 to 10 pulses and the wave packages are separated by a period of 40 to 400 pulse time; para. [0060]: the transit time can be determined by measuring the time between a selected point of the exciting electric signal and a corresponding selected point of the output signal of a receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate the teaching of Ferencz to provide transmitting a sequence of pairs of periodic signals through the fluid, the respective pairs of signals being transmitted in succession, the respective signals of each pair being transmitted in opposite directions along, and from opposite ends of, the path, wherein successive signals transmitted in the same direction are separated by intervals; determining a difference in propagation times of each signal of each pair along the path; and determining a flow rate of fluid along the path based on the difference in propagation times of the signals of each pair along the path; wherein a phase of each signal is altered with respect to a phase of at least one other signal of the sequence in order to determining the flow parameters of a streaming medium in a conduit with a high accuracy and resolution throughout the whole measuring process and no or a minimum of systematic and non systematic errors (para. [0007]).
           Regarding 20, the combination of Willson and Ferencz teaches the method of claim 19, in addition, Wilson teaches the at least one other signal comprises a corresponding other signal of the respective pair of signals (Fig. 4B, col. 6, lines 17-20: FIG. 4B illustrates these signals in the presence of flow in the pipe. With flow, the upstream signal 60 takes longer to travel the distance between the transducers than the downstream signal 70).
Regarding 24, the combination of Wilson and Ferencz teaches the method of claim 19, in addition, Wilson teaches altering the phase of each signal comprises col. 7, lines 57-63: the output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal. The input signals driving the transducers 30 and 40 may be offset in phase from one another by a desired amount, such as 180 degrees).
Regarding claim 28, the combination of Wilson and Ferencz teaches all the limitation of claim 19, in addition, Wilson teaches transmitting the respective signals of each pair of periodic signals simultaneously (col.7, lines 56-61: the signal sources are preferably current sources and generate a periodic signal, such as a square wave. The output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal).
Regarding claim 29, the combination of Wilson and Ferencz teaches all the limitation of claim 19. Wilson does not teachse altering the respective phases of each signal of the sequence so that an average phase of the signals of the sequence is equal to a mid-point of a range over which the phases of the signals of the sequence are varied. "The method of claim 29, comprising randomising the phases of the signals of the sequence."
          However, Ferencz teaches transmitting altering the respective phases of each signal of the sequence so that an average phase of the signals of the sequence is equal to a mid-point of a range over which the phases of the signals of the sequence are para. [0059]: subsequent pulse trains following each other are shifted in phase with respect to each other wherein the phase shift is selected randomly between a minimum of 0 degree and a maximum of 360 degrees, for inhibiting the forming of standing waves inside the conduit). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate the teaching of Ferencz to provide altering the respective phases of each signal of the sequence so that an average phase of the signals of the sequence is equal to a mid-point of a range over which the phases of the signals of the sequence are varied. “The method of claim 29, comprising randomising the phases of the signals of the sequence” in order to determining the flow parameters of a streaming medium in a conduit with a high accuracy and resolution throughout the whole measuring process and no or a minimum of systematic and non systematic errors (para. [0007]).        Regarding claim 30, the combination of Wilson and Ferencz teaches all the limitation of claim 19, in addition, Ferencz teaches altering the phases of the signals of the sequence so that the phases are evenly distributed throughout the range over which the phases of the signals of the sequence are varied (para. [0059]: subsequent pulse trains following each other are shifted in phase with respect to each other wherein the phase shift is selected randomly between a minimum of 0 degree and a maximum of 360 degrees, for inhibiting the forming of standing waves inside the conduit).

        	Regarding 31, the combination of Wilson and Ferencz teaches all the limitation of claim 19, in addition, Wilson teaches each signal is a pressure wave (Fig. 1 and col. 3, lines 63-66: The ultrasonic transducers 30 and 40 may be standard, commercially available ultrasonic transducers. the transducer may act as a transmitter and receiver of an ultrasonic signal).      	Regarding 32, the combination of Wilson and Ferencz teaches all the limitation of claim 19, in addition, Wilson teaches each signal is an ultrasonic signal (Fig. 1 and col. 3, line 63-66: the ultrasonic transducers 30 and 40 may be standard, commercially available ultrasonic transducers. The transducer may act as a transmitter and receiver of an ultrasonic signal).
           Regarding 33. Wilson teaches a controller for a flow meter, the controller being configured to (col. 3, lines 56-62: the transducers 30 and 40 are electrically coupled to a printed circuit board 50, which contains the electronics for driving the ultrasonic transducers, measuring the speed of sound in the fluid, and measuring the rate of fluid flow. The printed circuit board 50 and transducers 30 and 40 are mounted in a housing 55 secured to the outside of the conduit 20): generate activation signals that cause first and second transmitters of the flow meter to transmit pairs of periodic measurement signals in succession to respective first and second receivers in opposite directions along, and from opposite ends of, a path along which fluid flows (Figs. 1 and 3; col. 4, lines 16-19: FIG. 3 illustrates the time of flight over a given distance of just over half a cycle of a signal traveling upstream 60, downstream 70, and in zero flow 80, where TU is time upstream, TD is time downstream; col. 7, lines 61-63: the output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal), successive signals transmitted in the same direction being separated by intervals, wherein each activation signal is arranged such that a phase of the resulting measurement signal is altered with respect to a phase of at least one other measurement signal (Figs. 1 and 3, col. 7 lines 58-63: the output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal. The input signals driving the transducers 30 and 40 may be offset in phase from one another by a desired amount, such as 180 degrees) of the sequence, receive detection signals from the first and second receivers, each detection signal being indicative of arrival of a measurement signal at the respective receiver (Figs. 3 and 4B; col. 8 lines 6-12: each transducer converts the ultrasonic signal received from the other transducer to a corresponding electrical signal. In the presence of flow, the signal traveling upstream 60 arrives slightly later than the signal traveling downstream 70, which appears as a phase shift between the signals); and process the detection signals to determine a difference in propagation times of each measurement signal along the path, and to determine a flow rate of fluid along the path based on the difference in propagation times of the measurement signals along the path (Figs. 3 and 4B; col. 8 lines 26-35: The time between such intersections, or zero crossings, can be used to calculate the time of flight of the difference signal 80, which as explained above, corresponds to the signal under no flow conditions, or Tmean, even when there is flow. Thus, by measuring the time between a given number of zero crossings 81 of the difference signal 80, the speed of sound in the fluid, independent of rate of fluid flow, can be calculated).
However, Wilson fails to teach generating activation signals that cause first and second transmitters of the flow meter to transmit a sequence of pairs of periodic measurement signals in succession to respective first and second receivers in opposite directions along, and from opposite ends of, a path along which fluid flows, successive signals transmitted in the same direction being separated by intervals, wherein each activation signal is arranged such that a phase of the resulting measurement signal is altered with respect to a phase of at least one other measurement signal of the sequence.
Ferencz is a similar or analogous system to the claimed invention as evidenced. Ferencz teaches generating activation signals that cause first and second transmitters of the flow meter to transmit a sequence of pairs of periodic measurement signals in succession to respective first and second receivers in opposite directions along, and para. [0059]: the control circuit comprises means for determining a transit time value of the waves between the transducer configured as a transmitter and the transducers configured as receivers, means for generating a difference value on the basis of the determined transit time values; para. [0059]: the exciting signal has a square form and comprises pulse trains separated from each other by a period substantially long for identifying the appropriate pulse packages. Each of the pulse trains comprises 4 to 10 pulses and the wave packages are separated by a period of 40 to 400 pulse time; para. [0060]: the transit time can be determined by measuring the time between a selected point of the exciting electric signal and a corresponding selected point of the output signal of a receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate the teaching of Ferencz to provide transmitting sequence of  pairs of periodic signals through the fluid, the respective pairs of signals being transmitted in succession, the respective signals of each pair being transmitted in opposite directions along, and from opposite ends of, the path, wherein successive signals transmitted in the same direction are separated by intervals, and wherein a phase of each signal is altered with respect to a phase of at least one other signal  of the sequence in order to determining the flow parameters of a streaming medium in a conduit with a high accuracy and resolution 
 	Regarding claim 34, Wilson teaches a flow meter, comprising: a measurement channel through which fluid flows along a path (Figs. 1 and 3, col. 3, lines 56-62: The transducers 30 and 40 are electrically coupled to a printed circuit board 50, which contains the electronics for driving the ultrasonic transducers, measuring the speed of sound in the fluid, and measuring the rate of fluid flow. The printed circuit board 50 and transducers 30 and 40 are mounted in a housing 55 secured to the outside of the conduit 20); a first transmitter and a second transmitter that are spaced from each other within the measurement channel so as to transmit pairs of periodic signals in succession through the fluid in opposite directions along, and from opposite ends of, the path (Figs. 1 and 3; col. 4, lines 16-19: FIG. 3 illustrates the time of flight over a given distance of just over half a cycle of a signal traveling upstream 60, downstream 70, and in zero flow 80, where TU is time upstream, TD is time downstream; col. 7, lines 61-63: the output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal), successive signals transmitted in the same direction being separated by intervals; a first receiver positioned within the measurement channel to receive periodic signals transmitted by the first transmitter (Figs. 1 and 3, col. 7 lines 58-63: the output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal. The input signals driving the transducers 30 and 40 may be offset in phase from one another by a desired amount, such as 180 degrees); a second receiver positioned within the measurement channel to receive periodic signals transmitted by the second transmitter (Figs. 1 and 3, col. 7 lines 58-63: the output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal. The input signals driving the transducers 30 and 40 may be offset in phase from one another by a desired amount, such as 180 degrees); and a controller (50) arranged to: control the first and second transmitters to transmit respective measurement signals to their respective receivers through fluid flowing along the path (Figs. 1 and 3, col. 3, lines 56-62: The transducers 30 and 40 are electrically coupled to a printed circuit board 50, which contains the electronics for driving the ultrasonic transducers, measuring the speed of sound in the fluid, and measuring the rate of fluid flow. The printed circuit board 50 and transducers 30 and 40 are mounted in a housing 55 secured to the outside of the conduit 20), wherein a phase of each signal is altered with respect to a phase of at least one other signal transmitted along the path (Figs. 1 and 3; col. 7, lines 58-63: the output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal. The input signals driving the transducers 30 and 40 may be offset in phase from one another by a desired amount, such as 180 degrees); receive and process detection signals from the first and second receivers to Figs. 3 and 4B, col. 8, lines 26-35: the time between such intersections, or zero crossings, can be used to calculate the time of flight of the difference signal 80, which as explained above, corresponds to the signal under no flow conditions, or Tmean, even when there is flow. Thus, by measuring the time between a given number of zero crossings 81 of the difference signal 80, the speed of sound in the fluid, independent of rate of fluid flow, can be calculated).
However, Wilson fails to teach generating activation signals that cause first and second transmitters of the flow meter to transmit a sequence of pairs of periodic measurement signals in succession to respective first and second receivers in opposite directions along, and from opposite ends of, a path along which fluid flows, successive signals transmitted in the same direction being separated by intervals.
Ferencz is a similar or analogous system to the claimed invention as evidenced. Ferencz teaches generating activation signals that cause first and second transmitters of the flow meter to transmit a sequence of pairs of periodic measurement signals in succession to respective first and second receivers in opposite directions along, and from opposite ends of, a path along which fluid flows, successive signals transmitted in the same direction being separated by intervals (para. [0059]: the control circuit comprises means for determining a transit time value of the waves between the transducer configured as a transmitter and the transducers configured as receivers, means for generating a difference value on the basis of the determined transit time values; para. [0059]: the exciting signal has a square form and comprises pulse trains separated from each other by a period substantially long for identifying the appropriate pulse packages. Each of the pulse trains comprises 4 to 10 pulses and the wave packages are separated by a period of 40 to 400 pulse time; para. [0060]: the transit time can be determined by measuring the time between a selected point of the exciting electric signal and a corresponding selected point of the output signal of a receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate the teaching of Ferencz to provide transmitting a sequence of pairs of periodic signals in succession through the fluid in opposite directions along, and from opposite ends of, the path, successive signals transmitted in the same direction being separated by intervals in order to determining the flow parameters of a streaming medium in a conduit with a high accuracy and resolution throughout the whole measuring process and no or a minimum of systematic and non systematic errors (para. [0007]).  	Regarding claim 35, the combination of Wilson and  Ferencz teaches all the limitation of claim 34, in addition, Wilson teaches a first transducer and a second transducer, wherein the first transducer comprises the first transmitter and the second receiver, and the second transducer comprises the second transmitter and the first receiver (col. 7, lines 58-65: the output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal. The input signals driving the transducers 30 and 40 may be offset in phase from one another by a desired amount, such as 180 degrees, and thus bear a known phase relationship with respect to one another).
Regarding claim 36, the combination of Wilson and Ferencz teaches all the limitation of claim 19, in addition, Ferencz teaches randomising the phases of the signals of the sequence (para. [0059]: the control circuit comprises means for determining a transit time value of the waves between the transducer configured as a transmitter and the transducers configured as receivers, means for generating a difference value on the basis of the determined transit time values; para. [0059]: the exciting signal has a square form and comprises pulse trains separated from each other by a period substantially long for identifying the appropriate pulse packages. Each of the pulse trains comprises 4 to 10 pulses and the wave packages are separated by a period of 40 to 400 pulse time; para. [0060]: the transit time can be determined by measuring the time between a selected point of the exciting electric signal and a corresponding selected point of the output signal of a receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson to incorporate the teaching of Ferencz to provide randomising the phases of the signals of the sequence in order to determining the flow parameters of a streaming medium in a conduit with a high accuracy and resolution throughout the whole measuring process and no or a minimum of systematic and non systematic errors (para. [0007]).
s 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Ferencz further in view of Umekage et al. (U.S. 2004/0267464 A1, hereinafter referred to as “Umekage”). 
          	Regarding claim 21, the combination of Wilson and Ferencz teaches all the limitation of claim 19. Neither Wilson nor Ferencz teachses the at least one other signal comprises a signal previously transmitted along the path.           However, Umekage  teaches the at least one other signal comprises a signal previously transmitted along the path (para [0274]: embodiment 31 is different from embodiment 1 in that the control section 507 receives an output of the reception detecting circuit 504 and drives the ultrasonic wave transducers again, and that this operation is repeated for a number of times which is a multiple of 4 (4 is the delay set number), and during the repetition, the delay times of the periodicity change means 508 are sequentially switched every time an ultrasonic wave is received).           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson and Ferencz to incorporate the teaching of Umekage to provide the at least one other signal comprises a signal previously transmitted along the path in order to decrease a measurement error (para. [0275]).
Regarding 22, the combination of Wilson and Ferencz teaches all the limitation of claim 19. Neither Wilson nor Ferencz teaches altering the phase of each signal comprises changing a time interval between each signal and a respective preceding 
However, Umekage teaches altering the phase of each signal comprises changing a time interval between each signal and a respective preceding signal transmitted from the same end of the path with respect to a time interval between the preceding signal and a signal that preceded the preceding signal (para [0274]: embodiment 31 is different from embodiment 1 in that the control section 507 receives an output of the reception detecting circuit 504 and drives the ultrasonic wave transducers again, and that this operation is repeated for a number of times which is a multiple of 4 (4 is the delay set number), and during the repetition, the delay times of the periodicity change means 508 are sequentially switched every time an ultrasonic wave is received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson and Ferencz to incorporate the teaching of Umekage to provide altering the phase of each signal comprises changing a time interval between each signal and a respective preceding signal transmitted from the same end of the path with respect to a time interval between the preceding signal and a signal that preceded the preceding signal in order to decrease a measurement error (para. [0275]).
Regarding 23, the combination of Wilson and Ferencz teaches all the limitation of claim 19. Neither Wilson nor Ferencz teaches altering the phase of each signal comprises changing an initial angle of each signal relative to an initial angle of a respective preceding signal transmitted from the same position in the path.
para. [0283]: the oscillator outputs a signal at a frequency of 500 kHz. The phase converter hastens or delays the phase of a signal of the oscillator according to a phase conversion signal from the control section 507, and outputs the signal with hastened or delayed phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson and Ferencz to incorporate the teaching of Umekage to provide altering the phase of each signal comprises changing an initial angle of each signal relative to an initial angle of a respective preceding signal transmitted from the same position in the path in order to decrease a measurement error (para. [0285]).
Regarding claim 26, the combination of Wilson, Ferencz, and Umekage teaches all the limitation of all the limitation of claim 23, in addition, Wilson teaches changing the initial angle of a signal comprises inverting the signal with respect to the at least one other signal (Fig. 1 and 3 and col. 7, lines 57-63: the output of the signal source 100, in this case an alternating periodic square wave, drives each transducer 30 and 40 simultaneously, causing each transducer to simultaneously transmit a corresponding ultrasonic signal. The input signals driving the transducers 30 and 40 may be offset in phase from one another by a desired amount, such as 180 degrees).
25 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Ferencz further in view of of Bignell (U.S. 5,493,916, hereinafter referred to as “Bignell”).             Regarding claim 25, the combination of Wilson and Ferencz teaches all the limitation of claim 24. Neither Wilson nor Ferencz teaches transmitting at least two successive signals from each end of the path with equal angles.
           However, Bignell teaches transmitting at least two successive signals from each end of the path with substantially equal angles (col. 7, lines 6-12: FIG. 4 Shows a table similar to FIG. 3 of the distribution of modes when one transmission in four is inverted (shown by an inverted arrow). As seen, transmissions D and H at times 3 Ƭ and 7 Ƭ (respectively) are inverted, and their corresponding modes propagate between the transmitter and receiver in an inverted fashion (compared to the other transmissions)).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson and Ferencz to incorporate the teaching of Bignell to provide transmitting at least two successive signals from each end of the path with substantially equal angles in order to increased accuracy in the detection of reception of the wave packets by the transducers (abstract).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Ferencz further in view of Jacobson et al. (U.S. 4,787,252, hereinafter referred to as “Jacobson”).          Regarding claim 27, the combination of Wilson and Ferencz teaches all the limitation of claim 19. Neither Wilson nor Ferencz fails to teach altering the phase of .
         However, Jacobson teaches altering the phase of each signal comprises changing a delay between transmitting a first signal of each pair and transmitting a second signal of each pair (col. 6, lines 23-27: this problem is addressed by simultaneously or sequentially actuating both the upstream and the downstream transducers to transmit PN modulated ultrasonic signal).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson and Ferencz to incorporate the teaching of Jacobson to provide altering the phase of each signal comprises changing a delay between transmitting a first signal of each pair and transmitting a second signal of each pair in order to solve the problem that for most liquids the velocity of propagation is much greater than the flow rate, and the variation in propagation time with flow magnitude may be small compared to jitter in the above described sampling interval (col. 6, lines 18-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858